8 Ill.2d 140 (1956)
133 N.E.2d 268
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
JOHN WILLIAMS, alias Slats Williams, Plaintiff in Error.
No. 33757.
Supreme Court of Illinois.
Opinion filed March 22, 1956.
G.W. HORSLEY, and L.H. LENZ, both of Springfield, for plaintiff in error.
LATHAM CASTLE, Attorney General, of Springfield, and H. DAVID CONDRON, State's Attorney, of Quincy, (FRED G. LEACH, EDWIN A. STRUGALA, and WILLIAM J. DIETRICH, of counsel,) for the People.
Judgment affirmed.
Mr. JUSTICE SCHAEFER delivered the opinion of the court:
An information filed in the county court of Adams County charged John Williams, alias Slats Williams, with keeping and maintaining a house of ill fame and place for the practice of prostitution and lewdness in the city of Quincy. A jury found defendant guilty as charged, and fixed his punishment at imprisonment in the county jail for one year and a fine of $200. Judgment was entered on the verdict, and defendant sentenced to the Illinois State Farm at Vandalia for one year and fined $200. Upon a writ of error the Appellate Court for the Third District affirmed the judgment. (6 Ill. App.2d 325.) Subsequently, defendant prosecuted a writ of error from this court, and the record is here for a further review.
*141 A careful consideration of the record satisfies us that the Appellate Court correctly affirmed the judgment of the county court. No useful purpose would be served by an additional analysis of the contentions made and argued by the parties, which would necessarily be largely repetitive. Since we are satisfied that the opinion of the Appellate Court adequately treats the material objections raised, the judgment of that court will be affirmed, and its opinion is adopted as the opinion of this court.
Judgment affirmed.